Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 1 of 15 Page ID #:1618




  1   Korey A. Nelson (admitted pro hac vice)
      knelson@burnscharest.com
  2
      Lydia A. Wright (admitted pro hac vice)
  3   lwright@burnscharest.com
      BURNS CHAREST LLP
  4
      365 Canal Street, Suite 1170
  5   New Orleans, LA 70130
      Telephone: (504) 799-2845
  6
      Facsimile: (504) 881-1765
  7
      Counsel for Plaintiffs
  8   Additional Counsel on Signature Page.
  9

 10                        UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
                                EASTERN DIVISION
 12
 13   RAUL NOVOA and JAIME                        Civil Action No. 5:17-cv-02514-JGB-
      CAMPOS FUENTES, individually and SHKx
 14   on behalf of all others similarly situated,
 15                                               NOTICE OF MOTION AND
                           Plaintiffs,            MOTION FOR LEAVE TO
 16   v.                                          AMEND THE SCHEDULING
 17                                               ORDER AND TO AMEND THE
      THE GEO GROUP, INC.,                        PLEADINGS
 18

 19
                          Defendant.            Date: September 16, 2019
                                                Time: 9:00 a.m.
 20                                             Courtroom: 1
                                                Judge: The Honorable Jesus G. Bernal
 21
 22
 23
 24
 25
 26


       PLAINTIFFS' MOTION FOR LEAVE TO                                  5:17-cv-02514-JGB
       AMEND THE SCHEDULING ORDER AND TO
       AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 2 of 15 Page ID #:1619




  1                                NOTICE OF MOTION
  2
            Plaintiffs, by and through undersigned counsel, respectfully notice to the Court
  3
      this Motion for Leave to Amend the Scheduling Order and to Amend the Pleadings for
  4
  5   leave to file a Third Amended Complaint, a copy of which is attached hereto as Exhibit
  6   A.
  7
            This motion is made following the conference of counsel pursuant to L.R. 7-3,
  8
  9   which took place on August 5, 2019.
 10
 11   Dated: August 16, 2019                       _/s/ Lydia A. Wright_____________
                                                   Lydia A. Wright (admitted pro hac vice)
 12                                                lwright@burnscharest.com
 13                                                LA Bar # 37926
                                                   BURNS CHAREST LLP
 14                                                365 Canal Street, Suite 1170
 15                                                New Orleans, LA 70130
                                                   Telephone: (504) 799-2845
 16                                                Facsimile: (504) 881-1765
 17
 18

 19
 20
 21
 22
 23
 24
 25
 26


       PLAINTIFFS' MOTION FOR LEAVE TO                                   5:17-cv-02514-JGB
       AMEND THE SCHEDULING ORDER AND TO
       AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 3 of 15 Page ID #:1620




  1    PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THE SCHEDULING
                 ORDER AND TO AMEND THE PLEADINGS
  2

  3          In the course of discovery, Plaintiffs have discovered additional factual matters
  4
      intimately connected to the forced labor allegations contained in the Second Amended
  5
      Complaint, ECF No. 108. Specifically, Plaintiffs have learned that Defendant The GEO
  6
  7   Group, Inc. (“GEO”) maintains a corporate policy and uniform practice at nearly all of
  8   its fourteen civil immigration detention centers, including the Adelanto ICE Processing
  9
      Center (“Adelanto”), of threatening detainees who refuse to work with disciplinary
 10
 11   segregation or solitary confinement, reporting their actions to ICE, or referring them for
 12   criminal prosecution. These abusive practices and threats of serious harm ensure that
 13
      detained immigrants will continue working for subminimum wages or nothing at all, thus
 14
 15   unlawfully enhancing GEO’s profit margins.

 16          Based on this and other newly-obtained evidence, Plaintiffs seek to amend the
 17
      complaint to add two additional class representatives and allegations pertaining to them;
 18

 19
      amplify their original allegations; add a claim for forced labor under the federal forced

 20   labor statute, 18 U.S.C. § 1589(a); and clarify their class definitions and class allegations.
 21
                                       I.     BACKGROUND
 22
      A.     Factual Background
 23
 24          This action arises from systematic and unlawful wage theft, unjust enrichment,
 25
      and forced labor at Adelanto, a civil immigration detention facility owned and operated
 26

                                                    1
       PLAINTIFFS' MOTION FOR LEAVE TO                                         5:17-cv-02514-JGB
       AMEND THE SCHEDULING ORDER AND TO
       AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 4 of 15 Page ID #:1621




  1   for profit by GEO. GEO owns at least fourteen civil immigration detention centers in
  2
      the United States, and operates those facilities pursuant to contracts with the United
  3
      States Immigration and Customs Enforcement (“ICE”). GEO significantly reduces its
  4
  5   labor costs and expenses, and increases its already vast profits, by unlawfully forcing and
  6   coercing civil immigration detainees to perform virtually all non-security functions at
  7
      Adelanto at subminimum wages, or for no compensation at all.
  8
  9         Plaintiffs’ claims in the First Amended Complaint, ECF No. 47, and Second
 10   Amended Complaint, ECF No. 108, pertain to the Voluntary Work Program (“Work
 11
      Program”) at Adelanto, whereby GEO pays detained immigrants only $1 per day to
 12
 13   clean and maintain the Facility. Plaintiffs alleged that GEO maintains a corporate policy

 14   and uniform practice of withholding necessary care from its detainees to ensure a ready
 15
      supply of available labor needed to operate the Facility. As a result, detainees are forced
 16
 17   to submit to GEO’s $1 per day scheme in order to buy the basic necessities – including

 18   food, water, and hygiene products – that GEO refuses to provide for them.
 19
            Plaintiffs have learned through recent discovery that GEO has two additional
 20
      corporate policies which force detained immigrants to clean and maintain the Facility
 21
 22   under threat of serious harm and abuse of process: the Housing Unit Sanitation Policies
 23
      (“HUSPs”) and the Uncompensated Work Program Policy.
 24
 25
 26

                                                  2
       PLAINTIFFS' MOTION FOR LEAVE TO                                       5:17-cv-02514-JGB
       AMEND THE SCHEDULING ORDER AND TO
       AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 5 of 15 Page ID #:1622




  1          1. The Housing Unit Sanitation Policies (“HUSPs”).
  2
             In June 2019, Plaintiffs deposed both David Venturella, GEO’s Senior Vice
  3
      President for Client Relations, and James Janecka, the Facility Administrator/Warden of
  4
  5   Adelanto. During those depositions, Plaintiffs learned for the first time that GEO
  6   promulgates and enforces a corporate policy known as the Housing Unit Sanitation
  7
      Policy (“HUSP”) at Adelanto. GEO also maintains HUSPs at some of its other civil
  8
  9   immigration detention facilities, including the Aurora ICE Processing Center in Aurora,
 10   Colorado. See Menocal v. GEO, 882 F.3d 905, 910-911 (10th Cir. 2018) (affirming
 11
      certification of a class of detained immigrants challenging the HUSP under the federal
 12
 13   forced labor statute).

 14          Under the HUSPs, detained immigrants are forced to perform uncompensated
 15
      labor, such as cleaning and maintaining areas of its facilities. For instance, the HUSPs
 16
 17   require detained immigrants to clean and sanitize walls, bathrooms, showers, toilets,

 18   microwaves, furniture, windows and floors in their housing areas—work well outside
 19
      the narrow scope of mandatory labor permitted by the 2011 ICE Performance Based
 20
      National Detention Standards (“PBNDS”). See PBNDS § 5.8.V.C.
 21
 22          In violation of the PBNDS, its contracts with ICE, and the California and federal
 23
      forced labor statutes, GEO obtains compliance with the HUSPs by threatening
 24
      detainees who refuse to work with serious harm, including actual or threated physical
 25
 26   restraint; physical assault such as pepper spray or use of force; deprivation of legally

                                                 3
       PLAINTIFFS' MOTION FOR LEAVE TO                                    5:17-cv-02514-JGB
       AMEND THE SCHEDULING ORDER AND TO
       AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 6 of 15 Page ID #:1623




  1   required services such as recreation, law library, and telephone time; solitary
  2
      confinement; abuse of legal process, including reporting misbehavior to ICE or to the
  3
      immigration court; and even criminal prosecution.
  4
  5         Prior to the June depositions and GEO’s recent document productions in this
  6   case, Plaintiffs were unaware that GEO maintains a HUSP at Adelanto, enforces the
  7
      HUSP through threats of serious harm, and believes the HUSP to be compliant with the
  8
  9   PBNDS. Accordingly, Plaintiffs learned only recently that they have a claim for forced
 10   labor under the federal forced labor statute, 18 U.S.C. § 1589(a), on behalf themselves
 11
      and all similarly situated individuals nationwide.
 12
 13         2. The Uncompensated Work Program Policy.

 14         Plaintiffs also learned during recent discovery that GEO maintains and operates
 15
      an Uncompensated Work Program at Adelanto, separate and apart from the Work
 16
 17   Program authorized by the PBNDS and GEO’s contract with ICE. Pursuant to GEO

 18   policy and practice, detained immigrants at Adelanto apply for a position in the Work
 19
      Program by filling out a job application provided by GEO. Then, GEO officials compel
 20
      the detained immigrants to work for free in the position for an arbitrary period of time
 21
 22   – in some cases, for months – until the workers are officially hired into the Work
 23
      Program and receive compensation of $1 per day. Like the HUSP, GEO obtains
 24
      compliance with its Uncompensated Work Program Policy through threats of serious
 25
 26   harm and abuse of process. The existence of the Uncompensated Work Program at

                                                   4
       PLAINTIFFS' MOTION FOR LEAVE TO                                    5:17-cv-02514-JGB
       AMEND THE SCHEDULING ORDER AND TO
       AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 7 of 15 Page ID #:1624




  1   Adelanto was not reasonably known to Plaintiffs prior to the recent discovery in this
  2
      matter.
  3
      B.    Procedural Background
  4
  5         On December 19, 2017, Plaintiff Raul Novoa filed a putative class action
  6   complaint against GEO. ECF No. 1. On June 21, 2018, the Court denied in part and
  7
      granted in part Defendant’s motion to dismiss. ECF No. 44. Plaintiff filed a First
  8
  9   Amended Complaint (“FAC”) on July 6, 2018. ECF No. 47. Plaintiff’s FAC alleges five
 10   causes of action arising from his detention at Adelanto: (1) violation of California’s
 11
      Minimum Wage Law, Cal. Labor Code §§ 1194, 1197, 1197.1; (2) unjust enrichment; (3)
 12
 13   violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et

 14   seq.; (4) violation of California’s Trafficking Victims Protection Act, Cal. Civ. Code
 15
      § 52.5; and (5) attempted forced labor under 18 U.S.C. §§ 1589(a), 1594(a). Plaintiff filed
 16
 17   a Second Amended Complaint (“SAC”) on December 24, 2018 to add Jaime Campos

 18   Fuentes as an additional named plaintiff. ECF No. 108.
 19
            GEO made its first document production on November 9, 2018, and did not
 20
      produce documents relevant to the HUSP or Uncompensated Work Program until after
 21
 22   Plaintiffs’ deadline for amending the pleadings. See ECF No. 89. Discovery remains open
 23
      until October 15, 2019. ECF No. 119. To date, Plaintiffs have deposed three GEO
 24
      witnesses and noticed a GEO 30(b)(6) deposition for September 3, 2019. GEO has not
 25
 26   noticed or taken any depositions in this case.

                                                  5
       PLAINTIFFS' MOTION FOR LEAVE TO                                       5:17-cv-02514-JGB
       AMEND THE SCHEDULING ORDER AND TO
       AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 8 of 15 Page ID #:1625




  1                                II.    LEGAL STANDARD
  2
            Generally, a court considers a motion for leave to amend pleadings pursuant to
  3
      the permissive standard of Fed. R. Civ. P. 15(a). Martinez v. Newport Beach City, 125 F.3d
  4
  5   777, 785 (9th Cir. 1997). However, once the district court enters a scheduling order
  6   establishing a deadline for amending pleadings, Fed. R. Civ. P. 16(b) applies. Coleman v.
  7
      Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). This is because once a scheduling
  8
  9   order is in place, the court must consider whether to modify the scheduling order to
 10   permit an amendment. Uddin v. Radio Shack, Inc., 2013 WL 1767963, at 2 (C.D. Cal. Apr.
 11
      22, 2013) (citing W. Schwarzer, A. Tashima & M. Wagstaffe, Federal Civil Procedure
 12
 13   Before Trial (2006) § 8:405.).

 14         Rule 16(b)(4) provides that a scheduling order shall be modified “only for good
 15
      cause.” Rule 16(b)’s “good cause” standard primarily considers the diligence of the party
 16
 17   seeking the amendment. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.

 18   1992). Accordingly, while the court may consider the “existence or degree of prejudice”
 19
      to the opposing party, the focus of the court’s inquiry is upon the moving party’s
 20
      explanation for failure to timely move for leave to amend. Id. “The pretrial schedule may
 21
 22   be modified ‘if it cannot reasonably be met despite the diligence of the party seeking the
 23
      extension.’” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting
 24
      Johnson, 975 F.2d at 609). Upon a showing of “good cause,” the party seeking amendment
 25
 26

                                                  6
       PLAINTIFFS' MOTION FOR LEAVE TO                                      5:17-cv-02514-JGB
       AMEND THE SCHEDULING ORDER AND TO
       AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 9 of 15 Page ID #:1626




  1   must then demonstrate that amendment is proper under Rule 15(a). See Johnson, 975 F.2d
  2
      at 607.
  3
             Federal Rule of Civil Procedure 15 provides that leave to amend “shall be freely
  4
  5   given when justice so requires.” Fed. R. Civ. P. 15(a). The Ninth Circuit has held that
  6   “[t]his policy is to be applied with extreme liberality.” Eminence Capital, L.L.C. v. Aspeon,
  7
      Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (citation omitted). The Ninth Circuit considers
  8
  9   a motion for leave to amend under five factors: bad faith, undue delay, prejudice to the
 10   opposing party, the futility of amendment, and whether the plaintiff has previously
 11
      amended his or her complaint. Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). The
 12
 13   Ninth Circuit has held that “it is the consideration of prejudice to the opposing party

 14   that carries the greatest weight.” Eminence Capital, 316 F.3d at 1052. Further, the Ninth
 15
      Circuit “differentiate[s] between pleadings attempting to amend claims from those
 16
 17   seeking to amend parties. Amendments seeking to add claims are to be granted more

 18   freely than amendments adding parties.” Union Pac. R. Co. v. Nevada Power Co., 950 F.2d
 19
      1429, 1432 (9th Cir. 1991) (citation omitted).
 20
                                          III.   ARGUMENT
 21
 22   A.     Plaintiffs have good cause for amendment under Rule 16(b).
 23
             “The district court may modify the pretrial schedule if it cannot reasonably be
 24
      met despite the diligence of the party seeking the extension.” Johnson, 975 F.2d at
 25
 26

                                                   7
       PLAINTIFFS' MOTION FOR LEAVE TO                                        5:17-cv-02514-JGB
       AMEND THE SCHEDULING ORDER AND TO
       AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 10 of 15 Page ID
                                 #:1627



 1   609 (internal quotation marks and citation omitted). The focus of the Rule 16(b) inquiry
 2
     is the moving party’s reasons for seeking modification. Id.
 3
           As explained above, Plaintiffs have ample good cause to amend the complaint
 4
 5   because the evidence supporting their new forced labor allegations has come to light
 6   only through recent discovery, including GEO’s ongoing document production and the
 7
     depositions of Mr. Venturella on June 12, 2019 and Mr. Janecka on June 25, 2019. That
 8
 9   evidence was unavailable when Plaintiffs filed the SAC, and Plaintiffs have moved
10   quickly and diligently to amend the complaint following discovery of that information.
11
     B.    Rule 15(a) is satisfied.
12
13         If “the moving party has shown good cause under Rule 16(b), it must then

14   demonstrate that its motion is also proper under Rule 15.” Rodarte v. Alameda Cty., No.
15
     14-CV-00468-KAW, 2015 WL 5440788, at *2 (N.D. Cal. Sept. 15, 2015); accord Johnson,
16
17   975 F.2d at 608. As noted above, leave to amend under Rule 15 is generally granted

18   “unless amendment would cause prejudice to the opposing party, is sought in bad faith,
19
     is futile, or creates undue delay.” Johnson, 975 F.2d at 607. Not all factors carry equal
20
     weight. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
21
22   Prejudice to the opposing party must be given the greatest weight. Id. Absent prejudice,
23
     or a strong showing of bad faith, undue delay, or futility of amendment, there exists a
24
     presumption under Rule 15(a) in favor of granting leave to amend. Id. (citation omitted).
25
26

                                                 8
     PLAINTIFFS' MOTION FOR LEAVE TO                                      5:17-cv-02514-JGB
     AMEND THE SCHEDULING ORDER AND TO
     AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 11 of 15 Page ID
                                 #:1628



 1         Each factor weighs in favor of granting leave to amend. First, Plaintiffs’ proposed
 2
     amendments do not prejudice GEO in any way. Plaintiffs have already alleged causes of
 3
     action against GEO for forced labor and attempted forced labor. The proposed
 4
 5   amendments amplify existing allegations or add new allegations, but they do not change
 6   the basic nature of this case. There is no unfair surprise or other prejudice to GEO in
 7
     presenting these allegations. Moreover, trial is not until February 25, 2020, and discovery
 8
 9   remains open for nearly two more months, until October 15, 2019. As a result, GEO
10   has ample time to conduct any discovery it deems necessary to respond to Plaintiffs’
11
     new or amplified allegations.
12
13         Indeed, courts regularly grant leave to amend under Rule 15 under far more severe

14   circumstances. See, e.g., Talwar v. Creative Labs, Inc., No. CV05-3375FMC(AJWX), 2007
15
     WL 1723609, at *5 (C.D. Cal. June 14, 2007) (finding no undue prejudice even though
16
17   the discovery cut-off “[was] only weeks away,” defendant would have to take new

18   depositions of named plaintiffs, and defense experts would have to “alter their
19
     analyses”); Genentech, Inc. v. Abbott Labs., 127 F.R.D. 529, 531 (N.D. Cal. 1989) (finding
20
     no undue prejudice even though amendment would require defendant to depose
21
22   “numerous witnesses across the country who have been previously questioned and
23
     would necessitate additional document searches and written discovery”).
24
           Further, there is no bad faith or undue delay here. Plaintiffs have moved diligently
25
26   to investigate and pursue theories that came to light only during recent discovery.

                                                 9
      PLAINTIFFS' MOTION FOR LEAVE TO                                       5:17-cv-02514-JGB
      AMEND THE SCHEDULING ORDER AND TO
      AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 12 of 15 Page ID
                                 #:1629



 1   Plaintiffs brought the pending motion in good faith and as soon as reasonably possible
 2
     after the facts became available to them as a result of discovery.
 3
           Finally, amendment will not be futile because the evidence and the law supports
 4
 5   Plaintiffs’ proposed amended claims. The permissive standard of Rule 15(a) is satisfied,
 6   such that leave to amend is appropriate.
 7
                                     IV.    CONCLUSION
 8
 9         Plaintiffs respectfully request that the Court grant the pending Motion for Leave
10   to Amend the Scheduling Order and to Amend the Pleadings. Plaintiffs further request
11
     that the Court permit Plaintiffs to file the Third Amended Complaint, Exhibit A, into
12
13   the record.

14
15   Dated:        August 16, 2019              /s/ Lydia Wright_____________
                                                Korey A. Nelson (admitted pro hac vice)
16                                              knelson@burnscharest.com
17                                              LA Bar # 30002
                                                Lydia A. Wright (admitted pro hac vice)
18                                              lwright@burnscharest.com
19
                                                LA Bar # 37926
                                                C. Jacob Gower (admitted pro hac vice)
20                                              jgower@burnscharest.com
                                                LA Bar # 34564
21
                                                BURNS CHAREST LLP
22                                              365 Canal Street, Suite 1170
                                                New Orleans, LA 70130
23
                                                Telephone: (504) 799-2845
24                                              Facsimile: (504) 881-1765
25
                                                R. Andrew Free (admitted pro hac vice)
26                                              andrew@immigrantcivilrights.com

                                                  10
      PLAINTIFFS' MOTION FOR LEAVE TO                                       5:17-cv-02514-JGB
      AMEND THE SCHEDULING ORDER AND TO
      AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 13 of 15 Page ID
                                 #:1630



 1                                       TN Bar # 030513
                                         LAW OFFICE OF R. ANDREW FREE
 2
                                         P.O. Box 90568
 3                                       Nashville, TN 37209
                                         Telephone: (844) 321-3221
 4
                                         Facsimile: (615) 829-8959
 5
                                         Nicole Ramos (admitted pro hac vice)
 6
                                         nicole@alotrolado.org
 7                                       NY Bar # 4660445
                                         AL OTRO LADO
 8                                       511 E. San Ysidro Blvd., # 333
 9                                       San Ysidro, CA 92173
                                         Telephone: (619) 786-4866
10
11                                       Robert Ahdoot (CA Bar # 172098)
                                         rahdoot@ahdootwolfson.com
12                                       Tina Wolfson (CA Bar # 174806)
13                                       twolfson@ahdootwolfson.com
                                         Theodore W Maya (CA Bar # 223242)
14                                       tmaya@ahdootwolfson.com
15                                       AHDOOT & WOLFSON, PC
                                         10728 Lindbrook Drive
16                                       Los Angeles, California 90024-3102
17                                       Telephone: (310) 474-9111
                                         Fax: (310) 474-8585
18

19
                                         Will Thompson (CA Bar # 289012)
                                         wthompson@burnscharest.com
20                                       Warren Burns (admitted pro hac vice)
                                         wburns@burnscharest.com
21
                                         TX Bar # 24053119
22                                       Daniel H. Charest (admitted pro hac vice)
                                         dcharest@burnscharest.com
23
                                         TX Bar # 24057803
24                                       BURNS CHAREST LLP
                                         900 Jackson St., Suite 500
25
                                         Dallas, Texas 75202
26                                       Telephone: (469) 904-4550

                                           11
     PLAINTIFFS' MOTION FOR LEAVE TO                                  5:17-cv-02514-JGB
     AMEND THE SCHEDULING ORDER AND TO
     AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 14 of 15 Page ID
                                 #:1631



 1                                       Facsimile: (469) 444-5002
 2

 3                                       Attorneys for Plaintiffs.
 4
 5
 6
 7
 8
 9

10
11
12
13

14
15
16
17
18

19
20
21
22
23
24
25
26

                                           12
     PLAINTIFFS' MOTION FOR LEAVE TO                                 5:17-cv-02514-JGB
     AMEND THE SCHEDULING ORDER AND TO
     AMEND THE PLEADINGS
Case 5:17-cv-02514-JGB-SHK Document 167 Filed 08/16/19 Page 15 of 15 Page ID
                                 #:1632



 1                              CERTIFICATE OF SERVICE
 2
           I, Lydia A. Wright, electronically submitted the foregoing document with the clerk
 3
     of the court for the U.S. District Court, Central District of California, using the
 4
 5   electronic case filing system. I hereby certify that I have provided copies to all counsel
 6   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
 7
 8   Dated:        August 16, 2019                   /s/ Lydia Wright_____________
 9                                                   Lydia A. Wright (admitted pro hac vice)
                                                     lwright@burnscharest.com
10                                                   LA Bar # 37926
11                                                   BURNS CHAREST LLP
                                                     365 Canal Street, Suite 1170
12                                                   New Orleans, LA 70130
13                                                   Telephone: (504) 799-2845
                                                     Facsimile: (504) 881-1765
14
15
16
17
18

19
20
21
22
23
24
25
26

                                                13
      PLAINTIFFS' MOTION FOR LEAVE TO                                      5:17-cv-02514-JGB
      AMEND THE SCHEDULING ORDER AND TO
      AMEND THE PLEADINGS
